NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



TRENTON LLOYD JACKSON,             )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D17-2864
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 5, 2019.

Appeal from the Circuit Court for Polk
County; James A. Yancey, Judge.

Lee Adam Cohen of Cohen Law, P.A.,
Lakeland, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Blain A. Goff, Assistant
Attorney General, Tampa, for Appellee.



PER CURIAM.


              Affirmed.


LaROSE, C.J., and KHOUZAM and SLEET, JJ., Concur.